By JUDGE CHARLES H. DUFF
I have carefully examined Complainant’s Motion for Leave to File Late Exceptions to the Commissioner’s Report, as well as the cross "Motion to Deny" filed by Defendant. It is my opinion that § 8.01-615 is mandatory and requires the filing of exceptions to the Commissioner’s report within ten days after the report has been filed with the Court.
The general authority of Rule 1:9 allowing the Court to extend time for filing pleading is, in my opinion, not applicable to Exceptions. Pleadings are defined as the allegations made by the parties for the purpose of definitely presenting the issue to be tried and determined between them. See Burch v. Grace Street Building Corporation, 168 Va. 329; also 14B M.J. 167.
I would suggest that Mr. Foley prepare a separate Order denying leave to file Exceptions late and preserving his exceptions to this ruling.